          Case 1:19-cv-00641-LY Document 84 Filed 11/14/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS                     ZOI9NOV   1[+   PM 2:26
                                      AUSTIN DIVISION
                                                                               WI:           I




MARY LOUIS SERAFINE,                           §
               PLAINTIFF,                      §
                                               §     CAUSE NO. 1 :19-CV-641-LY
V.                                             §
                                               §
                                               §
THE HON. DAVID PURYEAR, THE                    §
HON. BOB PEMBERTON, AND THE                    §
HON. MELISSA GOODWIN, IN THEIR                 §
INDIVIDUAL AND OFFICIAL                        §
CAPACITIES AS JUSTICES OR                      §
FORMER JUSTICES OF THE THIRD                   §
COURT OF APPEALS AT AUSTIN,                    §
TEXAS; THE HON. KARIN CRUMP,                   §
IN HER INDIVIDUAL AND OFFICIAL                 §
CAPACITY AS PRESIDING JUDGE                    §
OF THE 25 0TH CIVIL DISTRICT                   §
COURT OF TRAVIS, COUNTY, TEXAS,                §
                  DEFENDANTS.                  §


                    ORDER ON REPORT AND RECOMMENDATION

       Before the court are Defendants Justice David Puryear, Justice Melissa Goodwin, and Justice

Robert Pemberton's ("Defendant Justices") Motion to Dismiss Plaintiff's Amended Complaint

(Doc. #29) and all related briefing; Defendant Karen Crump's Motion to Dismiss Plaintiff's First

Amended Complaint Pursuant to Rule 12(b)(l) (Doc. #31) and all related briefing; and Plaintiff's

Motion to Remand for Lack of Jurisdiction (Doe. #40) and all related briefing; The motions,

responses, and replies were referred to the United States Magistrate Judge for Report and

Recommendation.    See   28 U.S.C. § 636(b); Fed. R. Civ. P. 72; Loc. R. W. D. Tex. Appx. C, 1(d).

       The magistrate judge filed a Report and Recommendation on October 2, 2019 (Doe. #80),

recommending that this court deny the motions to dismiss, grant the motion to remand, and remand

the case to the 345th Judicial District Court of Travis County, Texas. Defendant Crump's
           Case 1:19-cv-00641-LY Document 84 Filed 11/14/19 Page 2 of 3



Objections to the Report and Recommendation of the United States Magistrate Judge were filed

October 16,2019 (Doe. #8 1). Plaintiff's Response in Opposition to Defendant Crump's Objections

to Report and Recommendation of United States Magistrate Judge was filed October 29, 2019

(Doc. #82). In light of the objections, the court has undertaken a de novo review of the entire case

file and finds that the Report and Recommendation should be accepted and approved for

substantially the reasons stated therein.

       In her objections Defendant Crump asserts that the magistrate judge misapplies the futility-

exception doctrine to the arguments raised in her motion to dismiss. Crump also argues that the

magistrate judge erroneous relies on federal district court opinions from the Western District of

Texas. In response, Plaintiff Mary Louise Serafine argues that the magistrate judge's application of

the law and analysis are proper. The court agrees with the magistrate judge's conclusion that this

court lacks jurisdiction and should be remanded for a determination of whether Serafine lacks

standing in state court. Therefore, the court will overrule Crump's objections.

       IT IS THEREFORE ORDERED that Defendant Crump's Objections to the Report and

Recommendation of the United States Magistrate Judge were filed October 16, 2019 (Doe. #81) are

OVERRULED.

       IT IS FURTHER ORDERED that the Report and Recommendation of the United States

Magistrate Judge (Doe. #80) is APPROVED and ACCEPTED as set forth herein.

       IT IS FURTHER ORDERED that Defendants Justice David Puryear, Justice Melissa

Goodwin, and Justice Robert Pemberton' s ("Defendant Justices") Motion to Dismiss Plaintiff's

Amended Complaint (Doe. #29) is DENIED.
          Case 1:19-cv-00641-LY Document 84 Filed 11/14/19 Page 3 of 3



       IT IS FURTHER ORDERED that Defendant Karen Crump' s Motion to Dismiss Plaintiff's

First Amended Complaint Pursuant to Rule 12(b)(1) (Doe. #31) is DENIED.

       IT IS FURTHER ORDERED that Plaintiff Mary Louise Serafine's request for attorney's

fees is DENIED.

       IT IS FINALLY ORDERED that the case is REMANDED to the 3 45th Judicial District

Court of Travis County, Texas.

       SIGNED this               day of November, 2019.




                                          UNI ED STATES
